Title: From James Madison to Edward Thornton, 8 July 1803
From: Madison, James
To: Thornton, Edward


Sir,
Department of State 8 July 1803.
The experience of former years, that the occasional prevalence of the yellow fever in some of the seaports of the United States has sometimes produced abroad apprehensions not justified by the local state and degree of the malady, and with them rigorous precautions of quarantine exercised against our commerce. As it may be in your power by communications to the proper authorities of Great-Britain, proceeding either from yourself or Consuls of your nation, or by other means, to lessen in some degree the inconveniencies our vessels may suffer from this cause, and as the season is advancing when the disorder has occasionally appeared, permit me to request you to adopt the measures which you deem useful for this purpose and which may be coincident with the arrangments taken by this Government on the same subject, as explained in the enclosure. I have the honor to be &ca.
James Madison
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). An identical letter was addressed to Louis-André Pichon. A note in the bottom margin reads: “In the letter to Mr. Pichon, ‘Great Britain’ is erased & ‘the French Republic’ inserted in its place.”



   
   JM enclosed a Treasury Department circular to collectors, 15 July 1801, regarding quarantine laws and bills of health to be carried by American ships sailing to foreign ports (see Gallatin to JM, 22 July 1801 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 1:453–54 and n. 1]).


